Per Curiam,
The constitutionality of the Act of March 7, 1901, P. L. 20 was expressty affirmed in Com. v. Moir, 199 Pa. 534. Every question advanced now, including the constitutional power of *582the legislature to remove, or to authorize directly or indirectly the removal of an elected municipal officer, was there considered and determined adversely to appellant’s present contention.
In Neuls v. City of Scranton, 20 Pa. Superior Ct. 286, it was shown that the act of 1901 authorized the recorder to remove an assessor previously elected. It is unnecessary to add anything further on the subject.
Judgment affirmed.